 2020-04553Case 2:20-cv-03065-WBV-KWR               Document 1-1 Filed 11/11/20 Page 1 of 6
                                                                                                     FILED
                                                                                            2020 JUN 09 P 1í16

Sect on 15                                                                                     pišfmet cóupr
                                                                                          ..          CML
                        CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                              STATE OF LOUISIANA

          DOÜKET       O                                                            DIVISION± É

                                                 KIRBY SMITH

                                                    VERSUS

                   PORTS AMERICA LOIJISIANA, L.L.C, CERES GULF,INC.,NEW
                 ORLEANS TERMINAL L.p.C), AND BOARD OF COMMISSIONERS OF
                               THE PORTOF NEW ORLEANS

          FILED:
                                                                    DEPUTY CLERK

                                             PETITION FOR DAMAGES

                 NOW INTO COURT, throùgh undé si ned éoüùsél, có fes KIRBY SMITH                 iësidehl

          of the full age of majorily óf the Parish of Orleans, State of Louisiana, who respectfully

          represents



                 Made Defendants are:

                           1.   PORTS AMERICA LOUISIANA, L.L.C., á darnnlie limiîed
                                liabilíïy company with its principal Iilace òf business locatéd in
                                New Ofleans, Lòùîšiäna and dompiled in Wilniington, Delaware;

                        2.      CERESDULF, INCg a forelyt toñipany with îis principal pláce
                                of business located in Nashville, Tennessee and doräicilëd in
                                Wilmington Delaware;

                        3.      NEW ORLEANS TERMINAL, L L C., a dömestic limited
                                liabili y ompany willrits principa place f business located in
                                New Orleansfloùisiana a d domiciled3n Wilininstör DelaWã e
                                and

                        4.      BOARD OF COMMISSIONERS OF THE PORT OF NEW
                                ÔRLEANS a pËlit!cäl subdiÝisiát of the State of Ldui Èand

                                                        2.

                 Ön or about Julp 19, 2019, Kirby Šmith was working as a ïmek dNyer whÏlë operating a

          liactar4railef for Boaso Glábal.

                                                        3

                 Kirby SínithniVed ät PèrîÈAmericalouisiana/L.L.C.TNashvillé terminál, lòenteil at

          5901 Terminal Drive in New Odeans Louisiana, to drop off a 20Mobt ISO tanker. .

                                                        4.

                 At the sante time, Ceres Gulf, Inc. and/or NepOrlean Téïìniùal, I I C. operated a

          terminal immedŠtely adjacent to he tr.ishy le Tennina(.

                                                                                                 VERIFIED
E-Filed                                                                                              Tyme Jones
                                                   EXHIBIT 1
                                                                                               2020 JUN 09 P 01:18
 2020-04553Case 2:20-cv-03065-WBV-KWR                 Document 1-1 Filed 11/11/20 Page 2 of 6
                                                                                                     FILED
                                                                                              2020 JUN 09 P 01í16
                                                                                                     C \/lL
Sect on 15                                                                                      °!s7apr Couar
                 Aï the same time, Boärd òf Coïninissionêrs of The Port of Nëw Orleans ieäsed spúce at

          The Port oÉNew rÍeans to Ports Amer$ca Louisiana, L.L.d, Õeres Gul Inc. an l           ew ÖrSans

          Teimiñal, L .C.

                                                          6.

                 Kirby Smilli was instructed by employees of Ports America Louisiana L.L.d. fo park his

          irsck for ùnloadiùg in the Nashville Cöntainef Yard in Seälion F±12.

                                                          7.

                 A Kirb) Sniilh waited whilejarked in Section F-12 aš ihsírùcied, inultiple stäcks of

          empty shipping containers had been stacked/positioned on the passenger side of his tractor trailer

          by either Ports America Louisiana, Li.C., Ceres Gulf Íùc. and/or New Orleans Terminal L.L.C.

                                                          K

                 As Idirby SmÑh wailed för his trudk.to be unloaded, a set oÍ shipping container stacked

          fiV¼ containes high fell ovör diéëólly òntalhe cab of Kirby Shiith's truck.



                 The weight and size Šf ihe empty ihipping containers crudied the cab of Idrby Smiilés

          fractoñýhile K.irby Smillúväs in the drivéfs seat.

                                                          10.

                 Ät the time ofïhe incident, the shippiùÚ cántàiners3vhich fell 6nìò lhe lìaciož5Feïé in the

          care, custody and control of Ports America Louisiana, L.L.C and/or Ceres utf, Inc. and/or New

          Öîleans Terminal, L.E.C. and/or Board of Commissioners of The Port Šf New Orleans.

                                                         11.

                 As a resuit o theÙicident Id y Sn ilhyas seriousÏy injùreÈl.

                                                         12.

                 A t the time of the incident,.the containers which fell onto Kirby Smith's tractor were

          locaïed on the leased portion Šf the Port of New drieans by Porià America Louisiana, LI C

                                                         13.

                 The incident was caused by the acts of negligence by defendant, Ports Ameriba

          Loüisiané E.L C., irrlh£followiùù stays:

                         (i)    Fpiling to properly secure the empty containers to keep them from failing

                                over;


                                                          2
E-Filed                                              EXHIBIT 1
 2020-04553Case 2:20-cv-03065-WBV-KWR                   Document 1-1 Filed 11/11/20 Page 3 of 6
                                                                                                       FILED
                                                                                                2020 JUN 09 P 01í16
                                                                                                       CI\/lL
ŠeCt On Î                                   ° Properlystack Ae emp     oniakers to ke     hem fu              T COU T

                                 oyer

                        (iii)    Failing to assess the weather up to, and at the time of the incident to

                                 ensüré the safety of businéss inviteesù ihelf pfemisésf

                        (iv)     Failíng to abide by industry standards, rules and pracedures regarding the

                                 safé siasking of empty conìainers

                        (é)      Fàiling tó abide bylndústryptandards, inlés änd procedures fegárding the

                                 safe securing of stacked empty containerg

                        (vi)     Failing     wärn Kirby Smith of the hhzardou¼édadition;

                        (vii)    Improperly instructing Kirby mith toyark his truck in anprea Ports

                                 America Louisiana, L.L.C. knew.and/or reasonably should have known

                                 hs unsafeR

                        (viii)   Strik ng the stack ofcontaihers and pusl ing the containers over; anÈl

                        (ix)     Any aùd all öthesab¼of neglišence ío bèdiscovèëëd thröüàh ihé litigatioù

                                 Process.

                                                           14.

                Thë incident was caused by thé acts of negligèníàby defendâñt, Cefes Gulf,1Inc. in th

          following ways:

                        (i)      Failing fö propefly secúte the empty bóniainees to keëp therrd fröni faili

                                 over;

                        (ii)     Failing to properly stack the empty containers lo lieep them from fMli g

                                 oyer;

                        ( ii)    Failing to assess the weather up to and at the fîme of the incident to

                                 ensu      he safely öf liusiness inviteesöù lhe rëiñisés bf Pöits Ámerióá

                                 Louisiana, L.L.C s terminal where Ceres Gulf, Inc. had stacked the

                                 ship ing containers which ultimälely felli

                        (iv)     Failing tó abide bylndüsttysiandanis, inlés and lirocedùres regärding the
                                 stacking of empty containers;

                        (v)      Fáiling to abide by indústry standahls, fulës andjrócélïrresie i diù lhe

                                 securing of slacked empty contaiùers;

                        (vi)     Failing to warn Kirby SmÚh oÉthe hazardous conditiön;


                                                            W
E-Filed                                                EXHIBIT 1
 2020-04553Case 2:20-cv-03065-WBV-KWR               Document 1-1 Filed 11/11/20 Page 4 of 6
                                                                                                    FILED
                                                                                            2020 JUN 09 P 61í16
                                                                                                   CiVIL
ÈeGil On 15                                °                      °                °f "h© d""8°I5?sTitiic1cóupr
                               ce diiidn ö hät Port Anárica Louisiana; L.L.C. côuldMarn Kirby Snìith

                               of the dangerous condition

                       (viii) Failins th no tifý FörtsÄhiericulouisians; L.L.C. 6f50hat Ceres Gülff Inc.

                               knew and/or reasonably should have known was an unsafe cond iion for

                               busihess invites on the prernises of Ports Ámeéica Louisiana, I,.1.C.; and

                       (ix)    Aúy aùd¾ll óther act of egligënce to bè discovered thröujh the litigäiio

                               process.

                                                        15.

                The incident was gaused by the acts of negligence by defendant, New Orleangerminal,

          L.hC.16 lhe following ways:

                       (i)     Failing tó propèrly secuëé lhe eïnpiy cöùtainers tó keep them fròm failin

                               over,

                       (ii)    Failing th jiropély stack tlie ernpipMétaiherito keëp theus frolii falliñg

                               over;

                       Öii     Failing to assess the weather up.lo, and atihe time of the incidendo

                               ensure the safeiy öf busîù¼ss iúviiees où the premises of Ports An erica

                               LoulÈiana, E Lhs termÛuíf where New Orleansiermind, I               . had

                               stàcked the shipping córitäiner¼¾ýhich ultiinatélp fell;

                       (iv)    Failing to3bide by industry standards, rules and procedures regarding the

                               släcking of empty containers

                       (v)     Failingtó abide by indüstiy standaïds, inlès aùd procedures regárding the

                               securing 6f stacked empty containers;

                       (vi)    Failiriy to Whrn Kirby Smith 6f the hhzardous éondition;
                       (vii)   Fpiling to notify Ports America Louisiana, L.L.C..of the dangerong

                               cond lion so that Porïs America Louisiana LL.D could wam Kirby Smith

                               of the dangerons conditiön;

                       (viii) Failing to notif Dorts Àrnerica Louisiána; LEE. of what Ñew Orléans

                               Teùhi al, LL.C.. lóies'and/orieasonablý shoùld hã0ëknown asan

                               unsa e cond on of business inVites on the premises of Ports Arderica

                               Loúisiana, E.L.C.; and


                                                         4
E-Filed                                             EXHIBIT 1
 2020-04553Case 2:20-cv-03065-WBV-KWR                 Document 1-1 Filed 11/11/20 Page 5 of 6
                                                                                                      FILED
                                                                                              2020 JUN 09 P 61í16
                                                                                                     CML
ŠeCil On ï 5            W ^"Y ""4 "¹ ° °° ³ °£"°848°"°° °*° d 3°"©ªd'hr°"8                         d Ihdt"coupr
                                process.




                 The incidentivas caused 1sp the Acts 6f negligence by defendanï, Boaùl of Corániissioñers

          6f the Port of New rieans; in the following3vays

                        (i)     Failing to assess the weather up to, and at ihe time of i e incident lo

                                eásure the safeiv öf büsines invitée    î1 thê premises ôf Ports America

                                Louisiana, L.L.C s termiñal where Ceres Gulf, Inc. had stacked the

                                shipping cõñtiiners which uliifnately fell;

                        (ii)    Failihg tyregulate eersee and/or supervise Paris America, L.L.C. and/or

                                Ceres Gulf, Inc. and/or New Orleans Terminal, L.È.CÁ ensure each

                                busiñess abided by industry3laùdaids, rulesinid procedürès regaiding the

                                stack g f epty conta ms;

                        (iii)   Failirïg io fesulate, béèr ee änd/or sujíèréise Ports A ièïica; L.L.C. änd/or

                                Ceres G f, Inc. and/or New Orleans Terminal, L.L C. io ensure each

                                business abided by industry s tandards, rules and procedures regarding ihe

                                sécüring öf erâply contaîùersi

                        dvj     Faiiing to warn Kirby Srniíh of the hazardous condilión

                        (v)     Failing to ridlifý Ports Amerièálouisiana; L.L.C. 6f añy dangëfoùs

                                weather condition so)that.Ports America.Louisiana, L.L.C. could warn

                                Kirby Smith df the dangerous condition;

                        (Ÿi)    Failin to holify Ports Américã Loúisiana, L.IïC. of what Cerës Gulf, Iño.

                                knew and/or reasonably should have known was an unsafè condition för

                                búsinësií invités ôn thé pîeiñisésnf Poits Árbèrisa Loùisiañà, L.E.C and

                        (vii)   Any and all other acts of negligence to be discovered through the litigaiion

                                process.

                                                          17.

                 As a result of the crushing blowróf ïhe falling conlainers, Kirl y SmÏth has suffered, and

          Will úffesin the futurefdarnagés,3ncli(diùgn

                        a.      Physical pain and suffering, past and future;

                        6.      IŸIental anguish, past and future;


                                                           5
E-Filed                                              EXHIBIT 1
 2020-04553Case 2:20-cv-03065-WBV-KWR                  Document 1-1 Filed 11/11/20 Page 6 of 6
                                                                                                     FILED
                                                                                              2020 JUN 09 P OE16
                                                                                                     CÑIL
                          c.      Loss of enjoyment of life, pasi and future
Sectican 15                                                                                     PlsWCT COURT
                          d.      Medipal Expenses past and fpiurèj

                          e.      Permanent disability;

                          f.      Lóst Wages/Earrlinsš and/or earning éapisilf; a d

                          8·      Prgperty damage



                  TVHEREFORE, Petitioher Kirby Smith, pînys that Defendantshseïved jvith this

          Ísetition, and aÏter being duly cited to appear and answer same and the expiration of all legal

          delaps and due proëeedings aiè:hùd, thht there be judšéedì reridered herein in favor öf Plaintiffg

          Kirby Smith4nd against Defendants; Ports America, L.L.C, Ceres Gulf, Inc., New Orleans

          Terniinal, l.L.C.. aml Board óf Commissioners of the Port of New Orleans, jointly and in

          šolido, for suëh dahíayès äs are réasonüblé in the preinises; together with legal interest fmrn the

          date ofjudicial demand until paid, all costs of these proceedings and such equitable relief to

          whiéh Plaintiff rriay be enfilled.



                                                 Respectfully submitted:

                                                 DUDLEY DEBOSI ER INJURY LA3VYERS, PLC



                                                 STEVEN A. DEBOSIER, (No 2233I)
                                                 W.. PAUL WILKINS, (No. 19830
                                                 DAVID M. GEERKEN, (No. 3173's)
                                                 CHRISTOPER B. GIOE, (No036469)
                                                 622 Baronne Street
                                                 New OÉleans Louisiana 70113
                                                 Tëléphoíieí(504) 605-3806
                                                FacsirniIer (225) 239-7265
                                                AttorneysförPlaintiß™Kîrby Smith



          PLEASE SERVE THE FOLLOWING:

          PORTS AMERICÀ LOUISIANA, I L.C
          Through its Registered Agent for Service of Process:
          CORPORATION SERVICE COMPANY
          501 Louisiaña Avenue
          Baton Rouge LA 70802

          CERES GULF, INC
          TÉrough its Registered Agent for Serviée of Process:
          CORPORATION SERVICE COMPANY
           01 I oùisianíAvenile
          Baton Rouge LA 70802


                                                           6
E-Filed                                               EXHIBIT 1
